DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s arguments and remarks filed on June 10, 2020 have been reviewed and considered.  Claims 1-20 are pending in which claims 1, 8-9, and 18 have been amended.  

Response to Arguments
Applicant's arguments filed on June 10, 2020 have been fully considered but they are not persuasive. 
	Applicant’s First Argument: As a first example, independent claim 1 has been amended to recite, in part, “each of the first cup and the second cup defined by ... an interior edge also defining a neckline of the brassiere. It has not been shown that Heath discloses this feature. The interior edges of Heath do not define the respective breast cups and define the neckline of the brassiere.
	Examiner’s Response:  The examiner disagrees. As necessitated by applicant’s amendment, please see the updated rejection below including “a first cup (124, 124B, 130B, see Figure 3 & 8, [0038]-[0039]) and a second cup (124, 124A, 130A see Figure 3, [0038]-[0039]), each of the first cup and the second cup defined by a lower edge (note lower edge of 124A-B, see Figure 3) configured to be arranged under the breast of a wearer of the brassiere (see Figures 1-2), by an interior edge also defining a 

	Applicant’s Second Argument: As a second example, independent claim 1 has been amended to recite, in part, “the concave edge of the first exterior support beginning at an upper portion of the lateral exterior edge and ending at the lower edge on a lateral interior side of a respective breast cup of the first cup or the second cup and being generally arranged facing the concave edge of the second interior support, the concave edge of the second interior support beginning at an upper portion of the lateral interior edge and ending at the lower edge on a lateral exterior side of the respective breast cup... ” It has not been shown that Heath discloses these characteristics of the concave edge of the first support and the concave edge of the second support.
	Examiner’s Response:  As necessitated by applicant’s amendment, please see the updated rejection below concerning claim 1 and the matching diagrams.

	Applicant’s Third Argument: As a third example, independent claim 1 has been amended to recite, in part, “the first exterior support and the second interior support having a first lower end and a second lower end, respectively, which are crossed in a support zone for the breasts, where the support zone is positioned on the respective breast cup at a center between lateral sides of the respective breast cup and along the lower edge of the respective breast cup.” It has not been shown that Heath discloses these features.
Examiner’s Response:  The examiner disagrees.  Please note that the applicant claims that the support zone is positioned at a center between lateral sides of the respective breast cup and that the first exterior support and the second interior support having a first and second lower end(s) respectively which are crossed in that support zone-----Not, specifically that the first and second lower ends of the first exterior support and the second interior support are at the center of the respective breast cup.  Please note that term “zone” can be considered an area as designated in the diagram below concerning this limitation and that that zone is central to each respective breast cup. 

	Applicant’s Fourth Argument:  Claim 18 recites now, in part: “wherein the upper end of the first exterior support and the upper end of the second interior support at least partially overlap each other at the strap.”
	Examiner’s Response:  As necessitated by applicant’s amendment, please see the updated rejection below.

Claim Objections
Claim 10 is objected to because of the following informalities:  “the breast cup” in line 2 is believed to be in error for - -the respective breast cup- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 11-12, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-4, 11-12, and 19-20 each recite the limitation "the connected cup".  There is insufficient antecedent basis for this limitation in each of the claims.  The limitation, “the connected cup” renders the claims indefinite since it is unclear if this is the same “cup” as the first and second cups/a respective breast cup of the first cup and the second cup as previously claimed in claim 1.
	The examiner believes the applicant means to refer to “the/a respective cup” of at least one of a “first cup” or “second cup” as previously claimed in claim 1 and the claims will be examined as such.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-12 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heath et al. (US PG Pub 2012/0122370) (hereinafter “Heath”) .
	Regarding Claim 1, Heath discloses of a brassiere (100) comprising:
	a first cup (124, 124B, 130B, see Figure 3 & 8, [0038]-[0039]) and a second cup (124, 124A, 130A see Figure 3, [0038]-[0039]), each of the first cup and the second cup defined by a lower edge (note lower edge of 124A-B, see Figure 3) configured to be arranged under the breast of a wearer of the brassiere (see Figures 1-2), by an interior edge also defining a neckline of the brassiere (note neckline edges of 130A-B, as shown in Figure 2-equivalent to 160 as shown in Figure 6), and by a lateral exterior edge (note lateral exterior edges of 124A-B as shown in Figure 3 equivalent to 152 in Figure 5 and 162 in Figure 6),
	a dorsal fastening band (via 112) connected to (via 102 & 103) the lateral exterior edge of the first cup and to the lateral exterior edge of the second cup (see Figures 1-2 & 8), 
	wherein each of the first cup (124, 124B, 130B, see Figure 3 & 8, [0038]-[0039]) and the second cup (124, 124A, 130A see Figure 3, [0038]-[0039]) includes a first exterior support (154) and a second interior support (144), each of which has generally the shape of a crescent (see Figures 4-6), defined generally by a convex edge (via areas of 160 & 150 & 152) and by an opposing concave edge (via inner edges of 146 & 156), 
	the concave edge of the first exterior support beginning at an upper portion of the lateral exterior edge and ending at the lower edge on a lateral interior side of a respective breast cup of the first cup or the second cup (see Figures 4 & 7, see diagram below) 

    PNG
    media_image1.png
    702
    671
    media_image1.png
    Greyscale

and 
being generally arranged facing the concave edge of the second interior support (see Figures 4-7), the concave edge of the second interior support beginning at an upper portion of the lateral interior edge and ending at the lower edge on a lateral exterior side of the respective breast cup (see Figures 4 & 7, see diagram below), 

    PNG
    media_image2.png
    694
    650
    media_image2.png
    Greyscale


the first exterior support and the second interior support having a first lower end (158) and a second lower end (148), respectively, which are crossed in a support zone (note area of 148 over 158) for the breasts, where the support zone is positioned on the respective breast cup at a center between lateral sides of the respective breast cup (as shown in Figure 7 (also reference Figures 5-6), see diagram below) (e.g. each first cup and second cup) and along the lower edge of the respective breast cup, (Figures 1-8, [0030]-[0048]).

    PNG
    media_image3.png
    763
    652
    media_image3.png
    Greyscale

	Heath discloses the invention as claimed above.  Further Heath discloses:
	(claim 2), wherein the support zone (note area of 148 over 158) is configured to be arranged below the breast in order to support the breast (see Figures 1-8);
	(claim 3), wherein the first exterior support (154) extends at least in part into a lateral exterior zone (via area of 154) of the connected cup (124A-B, 130-A-B), said lateral exterior zone corresponding to a lateral external part of the breast, in order to force the breast toward the center of the connected cup (124A-B, 130-A-B), [0041]-[0052]);
	(claim 4), wherein the second interior support (144) extends at least in part into a lateral interior zone (via areas of/below 150) of the connected cup (124A-B, 130-A-B), said lateral interior zone corresponding to a lateral interior part of the bosom neckline, in order to keep the breast in the connected cup (124A-B, 130-A-B), [0041]-[0052]);
	(claim 5), wherein the first exterior support (154) includes an upper end (via upper corner of 162 -see diagram below (see claims 17-18) & also reference Figure 6) which extends up to a strap (via 103) of the brassiere (100) (note when fully assembled);
	(claim 6) wherein the second interior support (144) includes an upper end (via 150) which extends up to strap (110A-B) of the brassiere (100);
	(claim 9), wherein each of the first exterior support (154) and the second interior support (144) is a material having high springiness [0045], where the back and forth forces of elastic deformation of the high springiness material being roughly equal ([0041]-[0045], via Figures 4-6); 
	(claim 10), wherein the support zone (note area of 148 over 158) is arranged at a lower portion of the breast cup to support the breast via Figures 4-6;
	(claim 11), wherein the first exterior support (154) extends at least in part into a lateral exterior zone (via area of 154) of the connected cup (124A-B, 130-A-B), said lateral exterior zone corresponding to a lateral external part of the breast and configured to support the breast toward the center of the connected cup (124A-B, 130-A-B), [0041]-[0052]);
	(claim 12), wherein the first exterior support (154) extends at least in part into a lateral exterior zone (via area of 154) of the connected cup (124A-B, 130-A-B), said lateral exterior zone corresponding to a lateral external part of the breast, in order to force the breast toward the center of the connected cup (124A-B), [0041]-[0052]);
	(claim 17), wherein the second interior support (144) includes an upper end (via  an upper end of 152 (note corner of 152 & 150 of 144, see diagram below & also reference Figure 5)) which extends up to the strap (103) of the brassiere (100);

    PNG
    media_image4.png
    703
    712
    media_image4.png
    Greyscale

	(claim 18), wherein the upper end of the first exterior support (154) and the upper end of the second interior support (144) at least partially overlap each other at the strap (103), (see Figure 4 as related to Figure 1);
	(claim 19), wherein the second interior support (144) extends at least in part into a lateral interior zone (via areas of/below 150) of the connected cup (124A-B, 130-A-B) of the connected cup (124A-B, 130-A-B), said lateral interior zone (via areas of/below 150) corresponding to a lateral interior part of the neckline, in order to keep the breast in the connected cup (124A-B), [0041]-[0052];
	(claim 20), wherein the second interior support (144) extends at least in part into a lateral interior zone (via areas of/below 150) of the connected cup (124A-B, 130-A-B), said lateral interior zone (via areas of/below 150) corresponding to a lateral interior part of the neckline, in order to keep the breast in the connected cup (124A-B, 130-A-B), (Figures 1-8, [0030]-[0052]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heath (US PG Pub 2012/0122370) in view of Miller et al. (USPN 6,165,045) (hereinafter “Miller”).
	Regarding Claim 7, Heath discloses the invention as claimed above.  However, Heath does not disclose wherein the lower edge (106) of each cup (124A-B) is fitted with underwiring.
	Miller teaches of brassiere wherein a lower edge (via 3 & 4)) of each cup (5-6) is fitted with underwiring (43-44), (Figures 1-8, Col. 3, lines 34-67, Col. 4, lines 1-29).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lower edge of each cup of Heath with an underwiring as taught by Miller for added support.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heath (US PG Pub 2012/0122370) in view of Waldman et al. (US PG Pub 2012/0192595) (hereinafter “Waldman”).
	Regarding Claims 8 and 16, Heath discloses the invention as substantially claimed above.  Heath further discloses wherein each of the first exterior support (154) and the second interior support (144) is an elastically deformable material [0045].  Heath does not disclose (claim 8) that the elastically deformable material has an elongation between 110 percent and 190 percent and (claim 16) wherein the elastically deformable material of each of the first exterior support and the second interior support comprises a longitudinal, vertical elongation between 145 percent and 190 percent, and a transverse elongation between 110 percent and 125 percent.
	Waldman teaches of fabric (via 100/200) for a bra portion (via 20) [0022] wherein (claim 8) elastically deformable material has an elongation between 110 percent and 190 percent [0032] and (claim 16) wherein the elastically deformable material of each of the first exterior support and the second interior support comprises a longitudinal, vertical elongation between 145 percent and 190 percent, and a transverse elongation between 110 percent and 125 percent [0032] and/or [0036-[0037]	.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide that the elastically deformable material of Heath (claim 8) has an elongation between 110 percent and 190 percent and (claim 16) wherein the elastically deformable material of each of the first exterior support and the second interior support comprises a longitudinal, vertical elongation between 145 percent and 190 percent, and a transverse elongation between 110 percent and 125 percent as taught by Waldman in order to provide similar stretchability and uniform modulus in both directions of the fabric.  Further, it is noted that applicant claims no criticality to claimed percentages.
 
Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heath (US PG Pub 2012/0122370) in view of Reinisch et al. (US PG Pub 2006/0252346) (hereinafter “Reinisch”). 
	Regarding Claims 13-14, Heath discloses the invention as substantially claimed above.  Heath does not disclose (claim 13) wherein at least one of the first exterior support or the second interior support comprises a mesh and (claim 14) wherein the mesh is a knit mesh.
	Reinisch teaches of brassiere (claim 13) wherein at least one of a first exterior support or a second interior support (via 42) comprises a mesh (note high stretch power mesh) and (claim 14) wherein the mesh is a knit mesh (note high stretch power mesh), [0046]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide (claim 13) wherein at least one of the first exterior support or the second interior support comprises a mesh and (claim 14) wherein the mesh is a knit mesh to Heath since Reinisch teaches that the stretchiness of these portions of the framework around the molded cups enhances the fit of the bra around the breasts and enhances the encapsulation of each of the breast.
	
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable Heath (US PG Pub 2012/0122370) in view of Reinisch (US PG Pub 2006/0252346) as applied to claim 13 above, and further in view of Annaka (WO 2012/077232).
	Regarding Claim 15, the device of Heath as modified by Reinisch discloses the invention as substantially claimed above.  The device however does not disclose wherein the mesh comprises a thermoplastic elastomer.  Annaka teaches of a mesh comprising a thermoplastic elastomer for use in brassiere cup parts, (Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the mesh of the device of Heath as modified by Reinisch wherein it comprises a thermoplastic elastomer as taught by Annaka to provide the bra cup with good formability, shape retention, moisture permeability, and air permeability.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627.  The examiner can normally be reached on Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732